Citation Nr: 0115168	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  93-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back strain.

2.  Entitlement to an increased evaluation for postoperative 
bilateral pes planus with hallux valgus and hammer toes, 
currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976 and from January 1978 to January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1992 and October 1992 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas.  The veteran's claims folder was 
subsequently transferred to the Muskogee, Oklahoma Regional 
Office (RO) as a result of the veteran's change of residence.  
This case was remanded by the Board in February 1995, June 
1998, August 1998, and February 1999 and has now been 
returned to the Board for appellate consideration.  Pursuant 
to his request, the veteran was afforded a videoconference 
Board hearing in January 2001.

The Board notes that the issue of whether vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code, were properly discontinued has been resolved and 
is no longer pending before the Board.  (Hearing transcript, 
page 2).

At his January 2001 hearing, the veteran appeared to raise 
earlier effective date issues.  Additionally, in an August 
2000 statement the veteran request that his claim for service 
connection for hip disability be reopened.  Further, in 
statements dated in September and October 2000, the veteran 
addressed an overpayment issue and a temporary total 
disability evaluation issue.  These matters are hereby 
referred to the RO for clarification and any necessary 
action.  

At the January 2001 Board hearing, a motion was granted to 
hold the record open for 30 days to allow the veteran to 
obtain and submit additional VA treatment records dated in 
2000.  Copies of VA medical records were subsequently 
received along with an executed waiver of preliminary RO 
consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
made of record.

2.  The veteran's service-connected low back strain is 
manifested by subjective complaints of pain and spasm 
supported by clinical findings, but without objective 
evidence of severe listing of the whole spine, marked 
limitation of motion, positive Goldthwaite's sign, abnormal 
mobility on forced motion, or loss of lateral motion.

3.  Prior to February 26, 1999, the veteran's service-
connected bilateral pes planus with hallux valgus and 
hammertoes was manifested by subjective complaints of pain 
and objective findings of a normal gait, mild lateral 
deviation of the toes, some tenderness on range of motion, 
and swelling related to surgery, but without spasm or 
callosities.  

4.  From February 26, 1999, the veteran's service-connected 
bilateral pes planus with hallux valgus and hammertoes has 
been manifested by marked pronation and extreme tenderness of 
the feet with little or no improvement with orthopedic shoes 
or appliances.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (2000).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for bilateral pes planus with hallux valgus and 
hammertoes prior to February 26, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2000).

3.  The criteria for entitlement to a 50 percent evaluation 
for bilateral pes planus with hallux valgus and hammertoes 
from February 26, 1999, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports as well as VA outpatient 
treatment records and private treatment records.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for the benefits sought.  The discussions 
in the rating decisions, statement of the case, and 
supplemental statements of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, the veteran was afforded a Board hearing an 
additional 30-day period to submit further evidence.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

In regard to the present claims, disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. § Part 4 (2000).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2000).  Separate diagnostic codes 
identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

I.  Low Back Strain

The veteran's low back strain is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which provides that lumbosacral strain with muscle 
spasm on extreme forward bending with loss of lateral spine 
motion, unilateral, in a standing position warrants a 20 
percent disability evaluation.  A 40 percent evaluation 
contemplates severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 
percent disability evaluation contemplates slight limitation 
of motion of the lumbar spine.  A 20 percent disability 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent disability evaluation.  

Upon VA examination of the back dated in March 1992, the 
examiner noted restricted range of motion of the lumbar spine 
and hypersensitivity to touch.  A relevant diagnoses of a 
history of low back strain and a history of herniated nucleus 
pulposa at L4-5, asymmetrical, left greater than right, and 
herniated pulposa at L5-S1, central and slightly smaller, 
lumbar instability, and a functional component to pain were 
noted.  

A November 1992 x-ray examination of the lumbar spine 
reflects mild lumbar scoliosis with convexity to the right 
and mild degenerative changes.  The record reflects the 
veteran complained of pain in the neck and back following a 
car accident.  A relevant diagnosis of cervical strain and 
paravertebral muscle spasm in the lumbar region was noted.  

A VA examination report of the spine dated in June 1995 
reflects the veteran complained of continued low back pain 
aggravated by prolonged sitting and bending.  Physical 
examination revealed the back was tender to touch with some 
radiation down the left lower extremity.  The veteran was 
able to flex to 90 degrees and extend to 20 degrees.  Lateral 
bending and rotation was noted as to 25 degrees bilaterally 
without spasm.  The examiner did note marked lumbar lordosis.  
Babinski tests were negative and there was no weakness.  
Straight leg raising to 70 degrees bilaterally elicited pain.  
A relevant diagnosis of a symptomatic low back without 
objective radiculopathy was noted. 

An August 1995 VA examination of the spine revealed forward 
flexion to 70 degrees, backward extension to 20 degrees, 
lateral flexion to 10 degrees bilaterally, and rotation to 20 
degrees bilaterally.  The examiner noted the veteran's motion 
was limited by pain and spasm.  A diagnosis of osteoarthritis 
of the lumbar spine with mild scoliosis was noted.  

In a September 1995 rating decision, the RO determined that a 
20 percent evaluation was warranted for the veteran's 
service-connected low back strain, effective from February 6, 
1992, the date of his claim.

Subsequent medical evidence demonstrates that upon VA 
examination of the spine dated in April 1996, the veteran 
complained of back pain.  The veteran was unable to complete 
range of motion testing because of recent foot surgery.  
However, the examiner opined that he believed the veteran's 
back disability to be minor.  A diagnosis of sacroiliac back 
strain, probably mild but difficult to evaluate as veteran 
was post-surgery, was noted.  VA treatment records dated in 
1995 and 1996 reflect relevant complaints of back pain with 
an assessment of chronic low back pain.  At his March 1996 RO 
hearing, the veteran testified to experiencing spasm and 
abnormal mobility in his back as well as a ruptured disc.  

VA treatment records dated from 1996 to 1999 reflect 
complaints and treatment relevant to the foot and hips as 
well as complaints of continued back pain.  A March 1998 VA 
treatment record noted an assessment of exacerbation of low 
back pain with spasm.  VA treatment records dated in January 
2000 reflect a request for renewal of a prescription pain 
reliever for back and foot pain.  A February 2000 clinical 
record notes continued back pain.  A clinical record dated in 
March 2000 notes the veteran complained of back pain after a 
freak accident involving a car.  A March 2000 radiographic 
report of the lumbar spine was noted as normal.  A complaint 
of back pain was also noted in an April 2000 clinical record.  

A May 2000 VA examination report of the back reflects the 
veteran complained of pain in the right lower back, right 
buttock area, and right hip.  The veteran had no complaints 
of radicular symptoms or bowel and bladder symptoms.  
Physical examination revealed the veteran walked with a 
Trendelenburg gait on the right.  He had good range of motion 
of the lumbar spine.  There was no tenderness to palpation of 
the upper lumbar spine, but there was mild tenderness of the 
lower lumbar spine.  The veteran also had tenderness directly 
over the cluneal nerve over the right posterior iliac crest.  
There was no sciatic notch or nerve tenderness.  Straight leg 
raising and Lasegue's were both negative.  Reflexes were 
equal at the knees and ankles.  The examiner noted that x-
rays of the veteran's lower back showed some early 
degenerative changes throughout the lumbar spine, but no 
point tenderness.  The examiner stated that he had reviewed 
the veteran's claims folder and opined the veteran had 
degenerative spondylosis of the lumbar spine, mild to 
moderate in nature.  

At his January 2001 hearing before a Member of the Board, the 
veteran testified that he had a bulging disc and was being 
treated with pain medication and anti-inflammatories.  
(Transcript, pages 4-6).  

Upon careful consideration of the aforementioned evidence and 
rating criteria, the Board concludes that entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain is 
not warranted.  The evidence of record demonstrates a chronic 
low back disability manifested by subjective complaints of 
pain and spasm supported by some clinical findings, but 
without severe listing of the whole spine, marked limitation 
of motion, positive Goldthwaite's sign, abnormal mobility on 
forced motion, or loss of lateral motion.  The most recent 
examination report reflects only early degenerative changes 
upon x-ray examination, good range of motion, and mild 
tenderness with no sciatic notch or nerve tenderness.  The 
Board also notes that the May 2000 examiner reported that he 
had reviewed the veteran's claims folder and concluded that 
the veteran's degenerative spondylosis of the lumbar spine 
was mild to moderate in nature.  Moreover, while the veteran 
does suffer pain associated with the low back disability, 
there has been no showing of additional functional loss due 
to such pain to more nearly approximate the criteria for a 
rating in excess of 20 percent under Code 5292.  There has 
also been no persuasive showing of additional functional loss 
due to pain, weakness, fatigue or incoordination to result in 
severe limitation of motion so as to warrant a rating in 
excess of 20 percent under Code 5292.  The Board concludes 
that the veteran's symptomatology is indicative of no more 
than a 20 percent evaluation.  Thus, the criteria for an 
evaluation in excess of 20 percent have not been met.  

II.  Pes Planus

The increased rating for service-connected postoperative 
bilateral pes planus with hallux valgus and hammer toes issue 
arises from a 1992 rating decision which continued a 10 per 
cent rating.  However, by rating decision in July 2000, the 
RO increased the rating to 30 percent, effective from 
February 26, 1999.  Therefore, the Board must consider 
whether a rating in excess of 10 percent was warranted prior 
to February 26, 1999, and whether a rating in excess of 30 
percent was warranted thereafter.  

The veteran's bilateral foot disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides that 
a 10 percent evaluation is warranted for moderate pes planus 
with weight bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral.  A 30 percent 
evaluation is warranted for severe pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  Bilateral 
pronounced pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent evaluation.  A 50 percent rating is the 
highest rating available under applicable rating criteria for 
disability of the feet.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

The relevant medical evidence of record reflects that upon VA 
examination of the feet in October 1992, physical examination 
revealed a good gait with hallux valgus bilaterally.  There 
was hammertoe deformity of the second, third, and fourth toes 
bilaterally.  There was loss of a portion of the proximal 
phalanx of the fifth toes bilaterally.  Diagnoses of hallux 
valgus bilaterally; hammertoe deformities of the second, 
third, and fourth toes bilaterally; and postoperative 
calliper procedures of the fifth toes bilaterally were noted.  

Upon VA examination of the feet dated in August 1995, the 
veteran complained of pain in his feet all of the time.  It 
was noted the veteran took pain medication.  Physical 
examination revealed the veteran was able to rise on his toes 
and heels for a short period of time.  The examiner noted 
fallen arches and a post-surgical deformity of the hallux 
valgus procedure.  Mild lateral deviation of the toes was 
noted.  Function and gait were noted as normal.  A diagnosis 
of hallux valgus, post-surgery, and flat feet was noted.  

A March 1996 VA hospital summary reflects the veteran 
underwent left hammertoe correction of the second, third, 
fourth, and fifth toes as well as first metatarsophalangeal 
joint fusion with splint.  

A VA examination of the feet dated in April 1996 reflects the 
veteran had recently undergone surgery on his left foot.  The 
veteran complained of pain in both feet.  The examiner noted 
swelling and tenderness in the left foot, but no spasm, 
callus, or impaired circulation.  The examiner opined that 
those problems were related to his surgery and should be 
temporary.  Examination of the right foot revealed no 
swelling, tenderness, muscle spasm, callus, or impaired 
circulation.  The examiner noted pes planus second-degree 
hallux valgus and hammertoes.  The examiner noted the 
functional effect of the veteran's hallux valgus, pes planus 
and hammertoes could not be properly evaluated due to his 
surgical convalescence.  

VA treatment records dated in May 1996 reflect the veteran 
reported doing well except for swelling in his left foot.  A 
June 1996 clinical record noted mild swelling in the left 
foot but no erythema.  The foot was noted as nontender to 
palpation.  

Upon VA examination of the feet dated in September 1996, it 
was noted the veteran reported that his recent operation had 
significantly improved his hammertoes and made his foot feel 
better in general.  It was noted the veteran was walking 
better.  The veteran continued to complain of pain in the 
right foot.  Objectively, the examiner noted the left foot 
had well-corrected hammertoes, no fixed deformity, and no 
significant malalignment in the mid foot.  The first 
metatarsophalangeal joint showed hallux valgus deformity with 
some tenderness on range of motion on the right.  On the 
left, the veteran had no callosities beneath the metatarsal 
heads.  The examiner noted that functionally, the veteran's 
feet appeared to work quite normally.  A relevant diagnosis 
of status post forefoot corrective surgery on the left with 
satisfactory results and mild valgus, mild abduction and 
moderate flattening of the arch on the right with fixed 
hammertoe deformities of two through four was noted.  

An October 1996 VA hospital record reflects the veteran 
underwent first metatarsophalangeal joint fusion and 
hammertoe correction of toes two through five on the right 
foot.  A July 1997 VA hospital record reflects the veteran 
had previously undergone hammertoe corrections of his fourth 
toe and had developed a non-union.  The veteran complained of 
pain in that area.  It was noted the veteran also had a third 
mallet toe of which he complained of significant symptoms.  
The veteran underwent surgical correction of those 
deformities at that time.  

VA treatment records dated in 1998 reflect complaints of foot 
pain.  Custom shoe inserts were recommended in a January 1998 
clinical record.  A March 1998 VA clinical record notes an 
enlarged proximal interphalangeal joint and an ingrown fifth 
nail with a fungal infection.  

A November 1999 clinical record reflects the veteran 
underwent excision of exostosis of the fourth toe on the 
right.  VA treatment records dated in 2000 reflect the 
veteran complained of swelling in the right foot and foot 
pain.  

Upon VA examination of the feet dated in May 2000, the 
veteran presented with weakness of the leg muscles as well as 
pain, stiffness, and swelling in both feet.  It was noted the 
veteran could not walk for any long distance or do any long 
periods of standing on his feet due to pain.  The examiner 
noted the veteran exhibited pain in the joints all of the 
time and walking and standing caused tremendous pain.  The 
examiner recommended orthopedic foot braces to help 
immobilize the bones and joints in the feet.  Physical 
examination revealed the left foot was pronated on weight 
bearing with subluxation of the talonavicular joint and 
eversion of the calcaneus with a positive Helbing's sign.  
The second through fourth toes were hammered as a 
compensatory mechanism for the pronation.  The hallux was 
angled to a lateral attitude of approximately 10 degrees 
adduction.  The veteran also exhibited adduction of the 
proximal phalanx of approximately 5 degrees toward the 
midline.  The right foot also exhibited hallux abducto-valgus 
and adduction of the proximal interphalangeal joint, 
hammertoe digit syndrome in toes two through five, pronation 
of the foot itself, subluxation of the talonavicular joint 
and a positive Helbing's sign.  

Range of motion testing was noted as fair but painful at the 
metacarpophalangeal joints.  Muscle power testing was noted 
as exhibiting weakness in the peroneal muscle groups of both 
feet and legs as well as weakness of the gastroc/soleus 
complex in both feet against resistance.  Range of motion in 
the hallux was noted as nil because of fusion with internal 
fixation.  The examiner noted the veteran essentially pole 
vaulted off the end of toes when he walked.  Clinical 
examination also revealed extreme pronation in both feet upon 
weight bearing.  This was noted as painful to the veteran 
because it caused the joints and bones of the feet to shear 
on each other causing inflammation and pain.  The examiner 
noted the veteran could not rise on his toes because of the 
fusion but he could rise on his heels.  Nonweightbearing 
alignment of the Achilles tendon was approximately 0 to 2 
degrees eversion.  Upon weight bearing, it was approximately 
5 degrees eversion with a positive Helbing's sign.  The 
Achilles tendon alignment could be corrected with 
manipulation and there was pain on manipulation.  Clinical 
examination revealed forefoot valgus of the flexible type.  
Diagnoses of hallux abducto-valgus, hammertoe digit syndrome, 
pronation syndrome, and osteoarthritis (degenerative joint 
disease of the tarsal metatarsal area of both feet) were 
noted.  The examiner opined that nothing further could be 
done for the veteran.  He further opined that the veteran had 
moderate to severe functional loss of both feet.  He also 
noted that foot braces would minimize some of the discomfort 
the veteran felt upon standing and ambulation, but would not 
correct the problem.  

At his January 2001 hearing before a member of the Board, the 
veteran testified that he experienced problems with swelling 
and pain in his feet.  (Transcript, pages 2-6).  

Following a careful consideration of the aforementioned 
evidence, the Board concludes that in regard to the period 
prior to February 26, 1999, entitlement to an evaluation in 
excess of 10 percent is not warranted.  The medical evidence 
of record relevant to that time period demonstrates that the 
veteran's bilateral pes planus with hallux valgus and 
hammertoes was manifested by subjective complaints of pain 
and objective findings of a normal gait, mild lateral 
deviation of the toes, some tenderness on range of motion, 
and swelling related to surgery, but without spasm or 
callosities.  The Board concludes that this evidence is 
indicative of a 10 percent disability evaluation.  In the 
absence of medical evidence of marked deformity, 
characteristic callosities or swelling on use, the Board 
concludes that entitlement to an evaluation in excess of 10 
percent is not warranted for the period prior to February 26, 
1999.  

However, the May 2000 VA examination report reflects 
objective findings of pain, swelling, and weakness in the 
feet.  The examiner noted tremendous pain on standing or 
walking as well as extreme pronation on weight bearing.  
Additionally, although braces were recommended, it was noted 
they would not correct the veteran's problem.  The examiner 
opined that the veteran had moderate to severe functional 
loss of both feet.  The Board concludes that the veteran's 
current symptomatology more nearly approximates a 50 percent 
evaluation in that it demonstrates marked pronation, and 
extreme tenderness of the feet with little or no improvement 
with orthopedic shoes or appliances.  Thus, entitlement to a 
50 percent evaluation is warranted for bilateral pes planus 
with hallux valgus and hammertoes.  The RO assigned an 
effective date of February 26, 1999, for the assignment of a 
30 percent rating by referencing the date of the most recent 
Board remand which led to another VA examination.  With 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the evidence supports assignment of 
a 50 per cent rating from February 26, 1999. 


ORDER

Entitlement to an evaluation in excess of 20 percent for low 
back strain is not warranted.  Entitlement to an evaluation 
in excess of 10 percent for bilateral pes planus with hallux 
valgus and hammertoes prior to February 26, 1999, is not 
warranted.  To this extent, the appeal is denied.

Entitlement to a 50 percent evaluation for bilateral pes 
planus with hallux valgus and hammertoes is warranted from 
February 26, 1999.  To this extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

